Filed
                                                                                          Washington State
                                                                                          Court of Appeals
                                                                                           Division Two

                                                                                          October 12, 2021
                IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                            DIVISION II

 STATE OF WASHINGTON,                                                 No. 55000-8-II

                                  Respondent,

           v.                                                   UNPUBLISHED OPINION

 BOYD K. STACY,

                                  Appellant.

          WORSWICK, J. – In 2018, law enforcement engaged in a high speed pursuit of Boyd Stacy

who was driving a large flatbed truck that had been stolen from a local lumber store.

Subsequently, Stacy pleaded guilty to attempting to elude a pursuing police vehicle, and a jury

found him guilty of first degree taking of a motor vehicle without permission.

          Stacy filed a pro se CrR 7.8 motion to vacate the first degree taking of a motor vehicle

without permission conviction. Stacy argued that newly discovered evidence—the sister of the

man who allegedly sold the truck to Stacy—justified a new trial and that he received ineffective

assistance of counsel because his counsel failed to adequately interview and call witnesses to

support his defense. The trial court denied the motion, concluding that the motion “lacked

merit.”

          Stacy appeals the trial court’s denial of his CrR 7.8(b)(2) and (b)(5) motion. While this

appeal was pending before our court, we issued an opinion in a companion case wherein Stacy

appealed his convictions. In that opinion, we held that Stacy is entitled to withdraw his guilty

plea because he was misinformed as to a direct consequence of his plea. We further held that the
No. 55000-8-II



trial court violated Stacy’s right to present a defense by excluding his defense witness and that

error was not harmless.

        Because we reversed Stacy’s convictions in that companion case, this appeal is now

moot. In re Det. of J.S., 138 Wn. App. 882, 889, 159 P.3d 435 (2007) (an issue is moot when a

court can no longer provide meaningful relief). Because there is no effective relief that we may

provide based on our opinion in the companion case reversing the underlying convictions, we

dismiss this appeal as moot.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                      Worswick, J.
 We concur:



Maxa, J.




Cruser, J.




                                                  2